—Appeal from a judgment of the Supreme Court (Bradley, J.), entered September 19, 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request to participate in a temporary release program.
While a prison inmate, petitioner commenced this proceeding challenging the March 1997 denial of his application for participation in a temporary release program. Inasmuch as petitioner was released on parole on February 19, 1998, his right to participate in the temporary release program can no longer be affected and this appeal is therefore moot (see, Matter of Volin v Goord, 246 AD2d 702; Matter of Chandler v Coughlin, 126 AD2d 886). In any event, were we to consider those arguments that have been properly preserved for our review, we would find that respondent appropriately considered petitioner’s previous convictions and prior temporary release violation in denying the application (see, Matter of Roper v Recore, 222 AD2d 911).
White, J. P., Yesawich Jr., Peters, Spain and Graffeo, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.